Citation Nr: 1130392	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  05-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969 and from July 1971 to February 1974.  

By rating action in April 1981, the RO denied service connection for a low back disability.  The Veteran was notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision by the RO which found that new and material evidence had not been received to reopen the claim for a low back disability.  The Veteran testified at a hearing before the undersigned at the RO in March 2007.  In July 2007, the Board reopened the Veteran's claim and remanded the appeal for additional development.  

In March 2009, the Board denied the claim for a low back disability, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2010 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the issue for compliance with the terms of the joint motion.  In February 2011, the Board referred the claim for a medical opinion.  


FINDINGS OF FACT

The Veteran's degenerative disc disease of the lumbosacral spine is at least as likely as not causally or etiologically related to service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in light of the favorable decision in this case, the Board finds that any VA deficiency that may exist in complying with VCAA is harmless error.  

Laws & Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that a veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

Factual Background &Analysis

The Veteran contends that he initially injured his lower back when he fell some 30 feet from a pole during training in service in 1967, and that he reinjured his back after he was struck by a fire extinguisher during his second period of active service in the early 1970's.  The Veteran asserted that he has had chronic low back problems ever since service and that the weakened state of his back made him more susceptible to the later injuries he sustained in his civilian employment.  

The service treatment records for the Veteran's first period of service from 1967 to 1969 are not in the claims file and are unavailable for review.  The service treatment records from the Veteran's second period of service from 1971 to 1974 showed that he was treated for low back problems on numerous occasions beginning in November 1971, at which time he reported a history of chronic back problems since he fell from a 30 foot high pole in training during his first period of active service.  The service records also showed treatment for back pain after he was struck with a fire extinguisher in November 1972.  The most frequent diagnosis in service was acute low back strain.  The service records showed no reported complaints or evidence of radiating leg pain, motor or sensory disturbance or any other significant neurological symptoms.  

Although the Veteran denied any history of back problems on subsequent service reserve examinations in June 1976 and December 1983, private medical reports associated with the claims file showed that he was treated for low back problems following lifting type injuries at work in 1976, 1978, 1979, 1981, 1987, and 1989, and that he underwent laminectomy and diskectomy for a herniated disc at L5-S1 in 1991, and at the L4-5 level in 1994 with fusion of L4-5 and L5-S1.  The evidence shows regular treatment for low back problems up to the present time.  

In February 2010, the Board referred the claims file for an opinion concerning the nature and etiology of the Veteran's current low back problems.  In May 2011, the opinion provider indicated that the claims file was reviewed and noted that the Veteran was treated for a low back injury during his second period of active service in 1972, and that there was evidence of a prior back injury from a fall in 1968, during his first period of service.  The examiner noted that the medical literature indicated that a remote history of an injury to the back can lead to subsequent back pain and degeneration, and that such changes were more likely to occur in people who do heavy physical work (such as repeated heavy lifting).  The examiner opined that it was at least as likely as not that the Veteran's current chronic low back disability began in service or was causally related to an incident in service.  

The Court has held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F. 3d 1313 (Fed. Cir. 2009).  

Given the documented back complaints, together with the absence of any internal inconsistencies in the Veteran's contentions, the Board finds his reports of continuity of symptomatology are credible.  Accordingly, when this is viewed together with the favorable medical opinion, and resolving any reasonable doubt on this issue in the Veteran's favor, it is concluded that service connection for degenerative disc disease of the lumbosacral spine is warranted.  

ORDER

Service connection for degenerative disc disease of the lumbosacral spine is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


